Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 1 of 10 PageID 1351




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 SAMANTHA RING,
                Plaintiff,                           Case No. 8:19-cv-00772-VCM-JSS
 vs.
 BOCA CIEGA YACHT CLUB, INC.,

                Defendant.


       PLAINTIFF’S MOTION TO STRIKE SOME OF DEFENDANT’S AFFIRMATIVE
        DEFENSES AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT

         COMES NOW, Plaintiff, SAMANTHA RING (“RING” and/or “Plaintiff”), by and

 through undersigned counsel and pursuant to Fed. R. Civ. P. 12(f) and 8(c), and moves the Court

 for entry of an Order striking the Defendant’s, BOCA CIEGA YACHT CLUB, INC.’s (“BCYC”

 and/or “Defendant”), Affirmative Defense Nos. 1, 2, 3, 6, 7, 8, 9, and 10 asserted as part of

 BCYC’s Answer [DE 102] to Plaintiff’s Third Amended Complaint [DE 100]. In support,

 Plaintiff submits the following Memorandum of Law:

                        I.     PERTINENT PROCEDURAL SUMMARY

         On March 29, 2019, RING filed a federal complaint pursuant to Title III of the

 Americans with Disability Act, 42 U.S.C. § 12181, et seq. [hereafter “ADA”], stemming from

 unlawful discrimination by BCYC against her, a person with disabilities. (Complaint and

 Demand for Jury Trial, DE 1 at ¶1 (“the Complaint”).) BCYC, a social and sailing group,

 violated the ADA by refusing to allow RING -- then a BCYC club member -- to be accompanied

 by her service dog, Piper, when such was necessary to afford Plaintiff equal access to BCYC’s
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 2 of 10 PageID 1352
 ______________________________________________________________________________


 clubhouse as any non-disabled member. Id. BCYC then expelled RING for having exercised her

 civil rights when she challenged the discrimination. Third Amended Complaint [DE 100].

         After various amendments to the Complaint and attacks on those variations, the operative

 pleading is the Plaintiff’s Third Amended Complaint [DE 100], which, after BCYC’s Motion for

 Reconsideration [of the denial of its previous attacks on Plaintiff’s Complaint] was denied [DE

 95], BCYC filed Defendant’s Answer to Plaintiff’s Third Amended Complaint, Affirmative

 Defenses, and Demand for Jury Trial [DE 102] (hereafter referred to as “Answer”). Although

 BCYC filed Defendant’s Answer to Plaintiff’s Second Amended Complaint[] and Affirmative

 Defenses [DE 75] asserting Affirmative Defenses to which RING apprised BCYC were deficient

 and/or otherwise invalid, BCYC only partially remedied the deficiencies in its Answer to Third

 Amended Complaint. Cf. Affirmative Defenses asserted in DE 75 to Affirmative Defenses

 asserted in DE 102.

         Accordingly, for the reasons explained infra, Plaintiff moves to strike Affirmative

 Defense (hereafter “AD”) Nos. 1, 2, 3, 6, 7, 8, 9, and 10.

                                    II. LEGAL ARGUMENT

    A.          LEGAL STANDARD

         An affirmative defense admits to the allegations of the complaint, but avoids liability by

 “asserting new allegations of excuse, justification, or other negating matters.” Royal Palm Sav.

 Ass'n v. Pine Trace Corp., 716 F. Supp. 1416, 1420 (M.D. Fla. 1989). To successfully plead an

 affirmative defense, the Defendant must allege ultimate facts, not mere legal conclusions.

         A party may move the court to strike an affirmative defense from a pleading if it is

 insufficient as a matter of law, redundant, immaterial, impertinent, or scandalous. Fed. R. Civ. P.

 12(f); Microsoft Corp. v. Jesse’s Computers & Repair, Inc., 211 F.R.D. 681, 683 (M.D. Fla.

 2002). An affirmative defense is insufficient as a matter of law if, taking as true any facts that


                                              2
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 3 of 10 PageID 1353
 ______________________________________________________________________________


 support the defense, it is nevertheless impossible for the defendant to succeed. Equal

 Employment Opportunity Commission v. First Nat. Bank of Jackson, 614 F.2d 1004, 1008 (5th

 Cir. 1980). Phrased differently, a defense is insufficient as a matter of law and should be stricken

 if it is patently frivolous on its face or if it presents no substantial questions of law or fact. First

 Specialty Ins. Corp. v. GRS Mgmt. Assocs., No. 08–81356–CIV, 2009 WL 2169869, at *2 (S.D.

 Fla. July 20, 2009); U.S. v. 416.81 Acres of Land, 514 F.2d 627, 631 (7th Cir. 1975).

          An affirmative defense is a defense, which "admits the essential facts of a complaint and

 sets up other facts in justification or avoidance." Will v. Richardson-Merrell, Inc., 647 F. Supp.

 544, 547 (S.D. Ga. 1986). The purpose of an affirmative defense is to give the opposing party

 notice of an issue so that the party is prepared to properly litigate the issue. See Hassan v

 U.S.P.S., 842 F.2d 260, 263 (11th Cir. 1988). "[A]lthough an affirmative defense ‘does not need

 detailed factual allegations, [it] requires more than labels and conclusions.'" Mid-Continent

 Casualty Co. v. Active Drywall South, Inc., 765 F.Supp.2d 1360 (S.D. Fla. 2011) citing Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

          An important purpose of striking an insufficient affirmative defense is that weeding out

 insufficient defenses early on avoids unnecessary wasting of time and money in litigating

 frivolous or unsupported issues. First Specialty Ins. Corp., 2009 WL 2169869, at *2. Broad

 discretion is afforded to district courts in disposing of motions to strike under Fed. R. Civ. P.

 12(f). Microsoft Corp., 211 F.R.D at 683.

           In the instant case, for the reasons explained infra, the cited affirmative defenses are

  not actual defenses, are not applicable to this case, and/or otherwise lack factual allegations

  that even if true, establish the asserted defense. As a matter of law, they should be stricken.

     B.          AD1 MERELY CITES TO OTHER DOCUMENTS, IS NOT
                 SPECIFICALLY PLED, AND IS THEREFORE IMPROPER.


                                                3
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 4 of 10 PageID 1354
 ______________________________________________________________________________


        For its Affirmative Defense No. 1 (“AD1”), BCYC avers:

                BCYC is a private club that is in fact not open to the public, and as such, is
                exempted from coverage under Title II of the Civil Rights Act of 1964, 42 U.S.C.
                § 2000a(e), so that Title III of the ADA does not apply to BCYC. The factual
                grounds for this affirmative defense have been presented in BCYC’s second
                supplemental Answers to Plaintiff’s Interrogatories and BCYC’s responses to
                Plaintiff’s Request for Admissions.

 Answer at 16-17.

        Federal Rule of Civil Procedure 8(c) governs affirmative defenses: “[i]n responding to a

 pleading, a party must affirmatively state any avoidance or affirmative defense.” In this District

 it has been determined:

        [T]here is some question as to whether the pleading standard articulated in Twombly/
        Iqbal applies to affirmative defenses. Compare Herman, 2015 WL 12859432, at *3
        (concluding that the Twombly/Iqbal pleading standard does not apply to affirmative
        defenses), with Merrill v. Dyck-O'Neal, Inc., No. 2:15-CV-232-FTM-38, 2015 WL
        4496101, at *1 (M.D. Fla. July 23, 2015) (citing Bell Atl. Corp. v. Twombly, 550 U.S.
        544, 544 (2007) and stating ‘[a] pleader must . . . plead enough facts to state a plausible
        basis for the claim’). Despite this split, this [Middle District] Court has routinely held that
        ‘a defendant is required to plead sufficient relevant factual `allegations connecting the
        defense to [the plaintiff's] claims in th[e] case.’’ Daley v. Scott, No. 2:15-cv-269-FTM-
        29DNF, 2016 WL 3517697, at *2 (M.D. Fla. June 28, 2016) (alterations in original)
        (citing Schmidt v. Synergentic Commc'ns, Inc., No. 2:14-cv-539-FTM-29CM, 2015 WL
        997828, at *2 (M.D. Fla. Mar. 5, 2015)).

         Additionally, ‘compliance with Rule 8(c) requires a defendant to set forth ‘some facts
        establishing a nexus between the elements of an affirmative defense and the allegations in
        the complaint,’ so as to provide the plaintiff fair notice of the grounds upon which the
        defense rests.’ Williamceau, 2017 WL 2544872, at *1 (quoting Pk Studios, Inc. v. R.L.R.
        Invs., LLC, No. 2:15-cv-389-FTM-99CM, 2016 WL 4529323, at *2 (M.D. Fla. Aug. 30,
        2016)). As a result, "[i]f an affirmative defense `comprises no more than bare bones
        conclusory allegations, it must be stricken.’’ Merrill v. Dyck-O'Neal, Inc., No. 2:15-CV-
        232-FTM-38, 2015 WL 4496101, at *1 (M.D. Fla. July 23, 2015) (citing Bell Atl. Corp. v.
        Twombly, 550 U.S. 544, 544 (2007), 2015 WL 4496101, at *1 (quoting Microsoft Corp.
        v. Jessee's Computers & Repair, Inc., 211 F.R.D. 681, 684 (M.D. Fla. 2002) (citing
        Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla.
        1976).

        It is axiomatic that general citation to other documents from which the Plaintiff is

 expected to extrapolate and otherwise guess what “facts in support” the Defendant is proffering,



                                               4
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 5 of 10 PageID 1355
 ______________________________________________________________________________


 is an impermissible, bare-bones conclusory defense. There is no notice, much less “fair notice”

 provided by guesswork. Muschong v. Millennium Physician Grp., LLC, No. 2:13-cv-705-FTM-

 38CM, 2014 WL 1268574, at *1 (M.D. Fla. Mar. 27, 2014) (a defendant must give the plaintiff

 fair notice of the nature of the defense and the grounds upon which it rests).

         Moreover, AD1, which necessitates guessing and extrapolating from a multi-page

 document is, at best, confusing. Reyher v. Trans World Airlines, Inc., 881 F.Supp. 574, 576

 (M.D. Fla. 1995)(an affirmative defense may be stricken if it may confuse the issues). BCYC’s

 AD1 should be stricken.

    C.          ADs 1, 2, 3, AND 6 ARE NOTHING MORE THAN DENIALS OF
                ALLEGATIONS IN THE PLAINTIFF’S COMPLAINT, ARE NOT
                PROPER AFFIRMATIVE DEFENSES, AND SHOULD THEREFORE
                BE STRICKEN.

         For its Affirmative Defense No. 1 (“AD1”), BCYC states:

                BCYC is a private club that is in fact not open to the public, and as such, is
                exempted from coverage under Title II of the Civil Rights Act of 1964, 42 U.S.C.
                § 2000a(e), so that Title III of the ADA does not apply to BCYC…;

 for its Affirmative Defense No. 2 (“AD2”), BCYC states:

                BCYC is a private organization whose members’ right to freely assemble and
                associate for expressive purposes is implicitly guaranteed by the First Amendment
                to the United States Constitution, and protected from government interference by
                the Fourteenth Amendment to the United States Constitution…;

 for its Affirmative Defense No. 3 (“AD3”), BCYC states:

                BCYC is a private organization whose activities are not intertwined with those of
                the City of Gulfport, so that to BCYC cannot be considered a state actor…;

 and for its Affirmative Defense No.6 (“AD6”), BCYC states:

                Any adverse action taken by Boca Ciega Yacht Club with respect to Ms. Ring’s
                membership in the Club was based on legitimate, non-discriminatory, non-
                retaliatory reasons…

 Answer at 16-18.



                                              5
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 6 of 10 PageID 1356
 ______________________________________________________________________________


         In short, ADs 1, 2, 3, and 6, i.e., asserting BCYC’s claimed status as a “private club" and

 "private organization," as well as its contentions of "legitimate, non-discriminatory" reasons for

 its actions, are nothing more than denials of allegations in the Plaintiff's Complaint. See CI Int'l

 Fuels, LTDA v. Helm Bank, S.A., No. 10-20347-CIV, 2010 WL 3368664 (S.D. Fla. Aug. 23,

 2013) ("[A] a defendant occasionally may label his negative averment as an affirmative defense

 rather than as a specific denial.") (quotation omitted); see also Penman v. Wells Fargo Bank,

 N.A., No. 10-81612, 2014 WL 4449602, at *2 (S.D. Fla. Sept. 10, 2014) (explaining that courts

 typically strike a denial incorrectly asserted as an affirmative defense).

         ADs 1, 2, 3, and 6 are not proper affirmative defenses, but are more akin to mere denials

 of plaintiff's right to proceed with the litigation of this case and should therefore be stricken. See

 Wright v. Southland Corp., 187 F.3d 1287, 1303 (11th Cir. 1999) ("An affirmative defense is

 generally a defense that, if established, requires judgment for the defendant even if the plaintiff

 can prove his case by a preponderance of the evidence."); see also Whelpley v. Comenity Bank,

 Case No. 2:18-cv-433-FtM-99MRM (U.S. Dist. Ct., M.D. Fla, Fort Myers Div.)(July 31,

 2018)(Judge John H. Steele).

    D.          ADs 7 AND 8 ARE RE-ASSERTIONS OF BCYC’S MOTIONS TO
                DISMISS AND ITS MOTIONS FOR RECONSIDERATION WHICH
                THE COURT HAS ALREADY EXAMINED, RULED UPON, AND
                REJECTED.
         As its Affirmative Defense No. 7 (“AD7”), BCYC states:

                Ms. Ring failed to exhaust her administrative remedies under the FCRA, as she
                did not wait for 180 days to pass from the date on which she filed her charge of
                discrimination with the PCOHR before filing suit under the FCRA

 and for its Affirmative Defense No. 8 (“AD8”), BCYC states:

                Ms. Ring failed to exhaust her administrative remedies under Chapter 70 of the




                                               6
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 7 of 10 PageID 1357
 ______________________________________________________________________________


                 Pinellas Ordinance Code, as she voluntarily dismissed her charge of
                 discrimination from DOAH without prejudice before the charge was adjudicated
                 on the merits… 1

 Answer at 18-19. The Court has already ruled, re-ruled, and affirmed its rejection of BCYC's

 “failure to exhaust administrative remedies” defense and arguments. See, inter alia: BCYC's

 MTD Count IV of First Amended Complaint and Strike Jury Demand [DE 28], Order [DE 32],

 BCYC’s Motion for Reconsideration [DE 33], BCYC’s Motion to Dismiss the Second Amended

 Complaint and Strike Jury Trial Demand [DE 48], Order [DE 61], BCYC’s Motion for

 Reconsideration [DE 71], and Order [DE 95].

          AD7 and AD8 are a waste of the parties’ and this Court’s resources and time and should

 be stricken. Fed. R. Civ. P. 1; Fed. R. Civ. P. 12(f); Microsoft Corp. v. Jesse’s Computers &

 Repair, Inc., 211 F.R.D. 681, 683 (M.D. Fla. 2002).

          E.     ADs 9 AND 10 ARE REDUNDANT, BARE-BONES, CONCLUSORY, NOT
                 DIRECTED AT ANY SPECIFIC PORTION OF THE THIRD AMENDED
                 COMPLAINT, AND ARE IMPERMISSIBLE “SHOTGUN AFFIRMATIVE
                 DEFENSES.” MOREOVER, A PRIVATE ENTITY’S PURPORTED
                 “GOOD FAITH” EFFORT TO COMPLY WITH THE ADA IS
                 INAPPLICABLE IN THIS CASE AND ADs 9 AND 10 ARE THUS
                 MEANINGLESS AND SHOULD BE STRICKEN.

          For Affirmative Defense No. 9 (“AD9”), BCYC states:

                 At all times material hereto, BCYC acted in good faith, with reasonable care,
                 and without malice, malicious intent, or any negative, discriminatory, or
                 retaliatory intent whatsoever, and under an honest belief that it was not subject to
                 any public accommodation laws[;]

 and for Affirmative Defense No. 10 (“AD10”), BCYC states:

                 BCYC acted in good faith and under the advice of counsel in enforcing its By-
                 Laws and policies against Ms. Ring, so that Ms. Ring is not entitled to exemplary
                 damages in this action.

 Answer at 19.

 1
     At a minimum AD8 is redundant of AD7 and, for this reason alone should be stricken.


                                               7
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 8 of 10 PageID 1358
 ______________________________________________________________________________


        First, ADs 9 and 10 are redundant, and for this reason alone AD10 should be stricken.

 Fed. R. Civ. P. 12(f); Microsoft Corp. v. Jesse’s Computers & Repair, Inc., 211 F.R.D. 681, 683

 (M.D. Fla. 2002).

        Second, BCYC fails to plead a single fact that, if true, demonstrates its purported

 “reasonable care,” “[absence of] malice,” “malicious intent,” “honest belief,” or the “advice” it

 was allegedly acting under. 2 “Such a defense, which does not provide any information

 connecting it to plaintiff's claims, is precisely the type of bare-bones conclusory allegation” that

 is insufficient under Rule 8(c). Bartholomew v. Pollack & Rosen, P.A., No. 2:15-CV-135-FTM-

 29, 2015 WL 3852944, at *2 (M.D. Fla. June 22, 2015) (striking boilerplate bona fide error

 defense); Schmidt v. Synergentic Commc'ns, Inc., No. 2:14-CV-539-FTM-29CM, 2015 WL

 997828, at *2 (M.D. Fla. Mar. 5, 2015) (same)

        Third, ADs 9 and 10 are not directed at any specific count or portion of the Third

 Amended Complaint and are “shotgun affirmative defenses.” A defendant must avoid pleading

 shotgun affirmative defenses, i.e., "affirmative defenses [that] address[] the complaint as a

 whole, as if each count was like every other count." Byrne v. Nezhat, 261 F.3d 1075, 1129 (11th

 Cir. 2001), abrogated on other grounds as recognized by, Nurse v. Sheraton Atlanta Hotel, 618 F.

 App'x 987, 990 (11th Cir. 2015); see also Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1127

 (11th Cir. 2014). Rather, each defense must address a specific count or counts in the complaint

 or clearly indicate that (and aver how) the defense applies to all claims. See Byrne, 261 F.3d at

 1129; see also Lee v. Habashy, No. 6:09-cv-671-Orl-28GJK, 2009 WL 3490858, at *4 (M.D.

 Fla. Oct. 27, 2009).



 2
  Even assuming arguendo that reliance upon counsel negated any element of Plaintiff’s case, the
 AD10 does not identify the substance of any legal advice purportedly relied upon, but rather
 contains only a bare-bones conclusory allegation, further rendering this defense insufficient.


                                              8
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 9 of 10 PageID 1359
 ______________________________________________________________________________


        Finally, “good faith” is not a defense to discrimination under the ADA. BCYC’s final

 attempt to dodge liability is an assertion that it acted in “good faith” and just followed the

 advice of [legal] counsel” and is therefore not culpable. See id. However, because an ADA

 plaintiff need not prove discriminatory intent for the claims RING has asserted; even if true these

 allegations do not abdicate Defendant’s liability under the ADA, rendering the BCYC’s ADs 9

 and 10 legally insufficient.

         It is well-settled law that a private entity's good faith effort or attempt to comply with

  the ADA is only applicable in civil actions brought by the Attorney General, and only when

  considering the amount of civil penalty. 42 U.S.C. § 12188(b)(5); Access Now, Inc. v. S. Fla.

  Stadium Corp., 161 F. Supp. 2d 1357, 1369 (S.D. Fla. 2001). See also Emerick v. Kahala L &

  L, Inc., CIVIL NO. 97-01174 FIY, 2000 U.S. Dist. LEXIS 7374, at *63-64 (D. Haw. May 16,

  2000)(“[T]he consideration of a party's good faith effort or attempt to comply with the ADA is

  only allowed in civil actions brought by the Attorney General when considering the amount of

  civil penalty. 42 U.S.C. § 12188(b)(5). There is no other mention of judicial consideration of

  "good faith" within Title III.”)

         Affirmative Defenses 9 and 10, as pled, have no bearing on this case and should be

  stricken as factually and legally insufficient.


                                         III. CONCLUSION


      WHEREFORE, Plaintiff respectfully request that this Court enter an Order striking

  Affirmative Defense Nos. 1, 2, 3, 6, 7, 8, 9, and 10 asserted as part of BCYC’s Answer [DE

  102] to Plaintiff’s Third Amended Complaint [DE 100], as delineated supra, as insufficient as

  a matter of law, and grant Plaintiff all such further relief as the Court deems just and equitable,

  including her attorney’s fees and costs expended in addressing.


                                               9
Case 8:19-cv-00772-VMC-JSS Document 114 Filed 01/13/20 Page 10 of 10 PageID 1360
  ______________________________________________________________________________


                    CERTIFICATION OF COMPLIANCE WITH RULE 3.01

         Pursuant to Local Rule 3.01, undersigned counsel to the Certificate of Service certifies
  that she has attempted, since January 7, 2020, to confer with opposing counsel in an effort to
  resolve these issues without Court involvement but has been unsuccessful, to-wit: the
  undersigned has sent emails to Attorneys Brian Rubenstein and Elisabeth Fontugne on January 7,
  9, and 13, 2020, explaining the perceived deficiencies (with legal citation provided in support)
  and requesting counsel’s availability for a conference to discuss and/or otherwise soliciting
  counsel’s position as to whether BCYC would oppose a Motion to Strike the specific Affirmative
  Defenses which are the subject of the Motion sub judice. The undersigned also called both
  Attorney Rubenstein and Attorney Fontugne on January 11, 2020, but was advised that neither
  were available. As of this filing, aside from Attorney Rubenstein’s email this morning (January
  13, 2020) requesting an advance copy of the Motion to Strike, there has been no response.


  Respectfully submitted,

         MARCY I. LAHART, P.A.                               VENZA LAW, PLLC
         s/Marcy LaHart                                       Denese Venza
                                                             s/
         Marcy I. LaHart, Esq.                               Denese Venza, Esq.
         207 SE Tuscawilla Road                              931 Village Boulevard, #905-322
         Micanopy, FL 32667                                  West Palm Beach, FL 33409
         (352) 545-7001                                      (561) 596-6329
         marcy@floridaanimallawyer.com                       dvenza@venzalawpllc.com
         Florida Bar No. 0967009                             Florida Bar No. 0599220


                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 13th day of January, 2020, a true and correct copy of
  the   foregoing   PLAINTIFF’S     MOTION        TO   STRIKE     SOME     OF    DEFENDANT’S
  AFFIRMATIVE DEFENSES AND INCORPORATED MEMORANDUM OF LAW IN
  SUPPORT has been furnished via CM/ECF electronic mail service to the Clerk of the Court. I
  also certify that the foregoing document is being served this day on all counsel of record via
  transmission of Notices of Electronic Filing generated by CM/ECF.

                                                             BY: s/Denese Venza
                                                             Denese Venza, Esq.


                                             10
